Exhibit 3.1 ROSS MILLER Secretary of State STATE OF NEVADA OFFICE OF THE SECRETARY OF STATE SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings Certified Copy March 28, 2011 Job Number:C20110328-1135 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State’s Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description
